Exhibit 10.6







STOCK EXCHANGE AGREEMENT




by and between




Green Automotive Company

a Nevada corporation,




Liberty Automotive Group, Inc.

formerly GAC EV Motors Inc., a Nevada corporation




GAC Automotive Services Inc.

a Nevada corporation




on the one hand







and







Liberty Electric Cars Ltd.

an England and Wales Private Company Limited




and its Shareholders




LEC 2 Limited

an England and Wales Private Company Limited




and its Shareholder




on the other hand

















--------------------------------------------------------------------------------

STOCK EXCHANGE AGREEMENT




This STOCK EXCHANGE AGREEMENT (the “Agreement”) is dated as of June 28, 2012
(the “Effective Date”), by and among Green Automotive Company, a Nevada
corporation (“GACR”), Liberty Automotive Group, Inc. (formerly GAC EV Motors
Inc.), a Nevada corporation (“LAG”), and GAC Automotive Services, Inc., a Nevada
corporation (“GAC Auto”), on the one hand, and Liberty Electric Cars Ltd., an
England and Wales private company limited (“LEC”), and its wholly-owned
subsidiary LEC 2, Limited, an England and Wales private company limited (“LEC2”
and together with LEC, the “LEC Entities”), the individuals identified on the
signature page of this Agreement as shareholders of LEC (the “LEC Shareholders”)
.  Each of GACR, LEC, LEC 2, the LEC Shareholders shall be referred to herein as
a “Party” and collectively as the “Parties.”




W I T N E S S E T H




WHEREAS, the LEC Shareholders collectively own approximately 100% of the issued
and outstanding securities of LEC (the “LEC Shares”), and LEC owns 100% of the
issued and outstanding securities of LEC2 (the “LEC2 Shares”), as set forth in
Exhibit A attached hereto (collectively, the “LEC Securities”);




WHEREAS, LAG currently holds, or will hold by Closing, Thirty Nine Million Seven
Hundred Forty Two Thousand One Hundred Seventy Eight (39,742,178) shares of GACR
common stock;




WHEREAS, GAC Auto currently holds, or will hold by Closing, Ten Million Shares
of GACR’s Series B Convertible Preferred Stock;




WHEREAS, the LEC Shareholders desire to sell and LAG desires to purchase the LEC
Securities, in accordance with the terms set forth herein.




NOW THEREFORE, in consideration of the premises and respective mutual
agreements, covenants, representations, and warranties herein contained, it is
agreed between the Parties hereto as follows:




ARTICLE 1

SALE AND PURCHASE OF THE LEC SECURITIES




1.1

Sale of the LEC Securities.  At the Closing (as defined in Section 4.1), subject
to the terms and conditions herein set forth, and on the basis of the
representations, warranties, and agreements herein contained, the LEC
Shareholders shall sell to LAG and LAG shall purchase from the LEC Shareholders
the LEC Securities.  




1.2

Purchase Price.  As consideration for the purchase of the LEC Securities (the
“Purchase Price”), LAG shall transfer to the LEC Shareholders, as set forth in
Exhibit A, attached hereto and made a part hereof, Thirty Nine Million Seven
Hundred Forty Two Thousand One Hundred Seventy Eight (39,742,178) shares of GACR
common stock (the “GACR Shares”) which shall comprise the entirety of the
consideration for the LEC Securities.




1.3.

Series B Preferred Stock.  Prior to, or concurrently with the Closing (as
defined below) of the purchase of LEC by LAG, GACR will issue to GAC Auto Ten
Million (10,000,000) shares of a series of GACR Series B Convertible Preferred
Stock” (the “GACR Series B Preferred Stock”) with the rights and preferences set
forth in the Certificate of Designation of Rights, Privileges, Preferences and
Restrictions of Series B Convertible Preferred Stock of Green Automotive Company
attached hereto as Exhibit B.  The Series B Preferred Stock is not part of the
Purchase Price and is not compensation to the LEC Entities or to the LEC
Shareholders for the LEC Securities, but is reserved for issuance to certain
entities and/or assets that LEC and/or LEC2 have been in negotiations with at
the time of Closing, or any other acquisitions or transactions approved by the
Board of Directors of GACR (a “Qualified Purchase”).  The shares held by GAC
Auto will be











--------------------------------------------------------------------------------

in the name of GAC Auto until transferred upon the close of a Qualified
Purchase.  GACR and GAC Auto acknowledge and recognize that the LEC Entities
have stated they have the option to purchase certain third party entities,
namely OEC Group Limited (“OEC”), Going Green Limited (“Go Green”), and
Footloose 4X4 Limited (“Footloose”), upon those entities showing they can be
audited by a PCAOB-approved auditor.  As a result, the Parties agree that of the
Ten Million (10,000,000) shares of Series B Preferred Stock held by GAC Auto,
5,385,000 will be transferred to the LEC Entities, or their designees, if and
when the LEC Entities are successful in acquiring OEC (1,538,367 shares), Go
Green (2,307,551 shares)  and Footloose (1,538,367 shares).




1.4

Board of Directors.  At Closing, the LEC Entities shall have the right to
appoint two (2) members of the LEC Entities management to GACR’s Board of
Directors, as well as select a third member to sit on GACR’s Board of Directors
who is an independent person (not a member of GACR or the LEC Entities’
management), knowledgeable in the electric car industry.  Once these
appointments are made GACR’s Board of Directors shall consist of five (5)
members.




1.5

Employment Agreements.  At Closing, GACR shall enter into employment and/or
director fee agreements (collectively, the “Employment Agreements”) with the LEC
Entities management, namely Ian Hobday and Darren West (the “LEC Management”),
pursuant to which, in addition to the other terms of Employment Agreements, the
LEC Management will receive Three Hundred Thousand (300,000) shares of GACR’s
Series A Convertible Preferred Stock.  Those shares shall be forfeit by LEC
Management in the event LEC Management resigns from GACR, or its subsidiaries,
or if LEC Management is terminated “for cause”, as defined in the Employment
Agreements, prior to three (3) years after Closing.  The Certificate of
Designation for GACR’s Series A Convertible Preferred Stock is attached hereto
as Exhibit D.




1.6

Funding Agreement.  GACR has a signed Stock Purchase Agreement with a third
party investor for the purchase of Six Hundred Thousand Dollars ($600,000) of
GACR securities.  Under the Stock Purchase Agreement, the investor is required
to purchase at least $50,000 worth of our securities per month until the maximum
investment amount is reached, with $40,000 of that amount earmarked to be sent
to the LEC Entities to fund their operations and growth, and $10,000 of that
amount earmarked to fund the costs associated with GACR being a public company.
 The funding requirements under this agreement are contingent upon the Closing.




ARTICLE 2

REPRESENTATIONS AND WARRANTIES

OF LEC ENTITIES AND THE LEC SHAREHOLDERS




2.1

Representations and Warranties of LEC Entities and the LEC Shareholders.  To
consummate the transactions contemplated hereby, the LEC Entities and the LEC
Shareholders collectively, and each of them individually, represent and warrant
as of the date hereof and as of the Closing, as follows:




2.1.1

Authority of LEC, LEC2 and the LEC Shareholders; Transfer of LEC Securities.
 LEC, LEC 2 and the LEC Shareholders have the full right, power, and authority
to enter into this Agreement and to carry out and consummate the transactions
contemplated herein.  This Agreement and all of the Exhibits attached hereto
constitute the legal, valid, and binding obligation of LEC, LEC2 and the LEC
Shareholders.  The LEC Shareholders shall transfer title in and to the LEC
Securities to LAG free and clear of all liens, security interests, pledges,
encumbrances, charges, restrictions, demands, and claims of any kind or nature
whatsoever, whether direct or indirect or contingent, except as noted on
Schedule 2.1.7.




2.1.2

Corporate Existence and Authority of LEC and LEC2.  LEC and LEC2 are private
limited companies duly organized, validly existing, and in good standing under
the laws of England and Wales.  LEC and LEC2 have all requisite power,
franchises, licenses, permits, and authority to own their own properties and
assets and to carry on their respective businesses as they have been and
continue to be conducted.  LEC and LEC2 are in good standing in each state,
nation, or other











--------------------------------------------------------------------------------

jurisdiction in each state, nation, or other jurisdiction wherein the character
of the business transacted by it makes such qualification necessary.




2.1.3

Capitalization of LEC.  The authorized equity securities of LEC consist of
50,000,000 shares of capital stock (“Ordinary Shares”), par value £0.00001, of
which 29,726,669 Ordinary Shares are issued and outstanding.  No other Ordinary
Shares of capital stock of LEC are issued and outstanding.  All of the issued
and outstanding shares have been duly and validly issued in accordance and
compliance with all applicable laws, rules and regulations and are fully paid
and nonassessable.  There are no options, warrants, rights, calls, commitments,
plans, contracts or other agreements of any character granted or issued by LEC
which provide for the purchase, issuance or transfer of any shares of the
capital stock of LEC nor are there any outstanding securities granted or issued
by LEC that are convertible into any shares of the equity securities of LEC, and
none is authorized.  LEC is not obligated or committed to purchase, redeem or
otherwise acquire any of its equity.  All presently exercisable voting rights in
LEC are vested exclusively in its outstanding shares of common stock, each share
of common stock is entitled to one vote on every matter to come before it's
shareholders, and other than as may be contemplated by this Agreement, there are
no voting trusts or other voting arrangements with respect to any of LEC’s
equity securities.




2.1.4

Capitalization of LEC2.  The authorized equity securities of LEC2 consist of 100
shares of capital stock, no par value, (“LEC2 Ordinary Shares”) of which 100
LEC2 Ordinary Shares are issued and outstanding, and held by LEC  No other
shares of capital stock of LEC2 are issued and outstanding.  All of the issued
and outstanding LEC2 Ordinary Shares have been duly and validly issued in
accordance and compliance with all applicable laws, rules and regulations and
are fully paid and nonassessable.  There are no options, warrants, rights,
calls, commitments, plans, contracts or other agreements of any character
granted or issued by LEC2 which provide for the purchase, issuance or transfer
of any LEC2 Ordinary Shares nor are there any outstanding securities granted or
issued by LEC2 that are convertible into any LEC2 Ordinary Shares, or other type
of equity securities of LEC2, and none is authorized.  LEC2 is not obligated or
committed to purchase, redeem or otherwise acquire any of its equity.  All
presently exercisable voting rights in LEC2 are vested exclusively in its
outstanding LEC2 Ordinary Shares, each of the LEC2 Ordinary Shares is entitled
to one vote on every matter to come before it's shareholders, and other than as
may be contemplated by this Agreement, there are no voting trusts or other
voting arrangements with respect to any of LEC2’s equity securities.




2.1.5

Subsidiaries.  “Subsidiary” or “Subsidiaries” means all corporations, trusts,
partnerships, associations, joint ventures, or other Persons, as defined below,
of which a corporation or any other Subsidiary of such corporation owns not less
than twenty percent (20%) of the voting securities or other equity or of which
such corporation or any other Subsidiary of such corporation possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies, whether through ownership of voting shares, management contracts, or
otherwise.  “Person” means any individual, corporation, trust, association,
partnership, proprietorship, joint venture or other entity.  LEC2 is the only
subsidiary of LEC, and LEC2 does not have any Subsidiaries.




2.1.6

Execution of Agreement.  The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby will not: (a)
violate, conflict with, modify, or cause any default under or acceleration of
(or give any Party any right to declare any default or acceleration upon notice
or passage of time or both), in whole or in part, any charter, article of
incorporation, bylaw, mortgage, lien, deed of trust, indenture, lease,
agreement, instrument, order, injunction, decree, judgment, law, or any other
restriction of any kind to which LEC Entities or the LEC Shareholders are a
party or by which any of them or any of their properties are bound; (b) result
in the creation of any security interest, lien, encumbrance, adverse claim,
proscription, or restriction on any property or asset (whether real, personal,
mixed, tangible, or intangible), right, contract, agreement, or business of LEC
Entities or the LEC Shareholders; (c) violate any law, rule, or regulation of
any federal or state regulatory agency; or (d) permit any federal or state
regulatory agency to impose any restrictions or limitations of any nature on LEC
Entities or the LEC Shareholders or any of their respective actions.











--------------------------------------------------------------------------------




2.1.7

Taxes.




2.1.7.1

All taxes, assessments, fees, penalties, interest, and other governmental
charges with respect to the LEC Entities which have become due and payable as of
the date hereof have been paid in full or adequately reserved against by the LEC
Entities, (including without limitation, income, property, sales, use,
franchise, capital stock, excise, added value, employees’ income withholding,
social security, and unemployment taxes), and all interest and penalties thereon
with respect to the periods then ended and for all periods thereto;




2.1.7.2

There are no agreements, waivers, or other arrangements providing for an
extension of time with respect to the assessment of any tax or deficiency
against the LEC Entities, nor are there any actions, suits, proceedings,
investigations, or claims now pending against the LEC Entities, nor are there
any actions, suits, proceedings, investigations, or claims now pending against
the LEC Entities in respect of any tax or assessment, or any matters under
discussion with any federal, state, local, or foreign authority relating to any
taxes or assessments, or any claims for additional taxes or assessments asserted
by any such authority, and there is no basis for the assertion of any additional
taxes or assessments against LEC Entities; and




2.1.7.3

The consummation of the transactions contemplated by this Agreement will not
result in the imposition of any additional taxes on or assessments against the
LEC Entities.




2.1.8

Disputes and Litigation.  Except as set forth in Schedule 2.1.8, (a) there are
no suits, actions, litigation, proceedings, investigations, claims, complaints,
or accusations pending, threatened against, or affecting the LEC Entities or any
of their properties, assets, or business or to which it is a party, in any court
or before any arbitrator of any kind or before or by any governmental agency
(including, without limitation, any federal, state, local, foreign, or other
governmental department, commission, board, bureau, agency, or instrumentality),
and there is no basis for such suit, action, litigation, proceeding,
investigation, claim, complaint, or accusation; (b) there is no pending or
threatened change in any environmental, zoning, or building laws, regulations,
or ordinances which affect or could affect the LEC Entities or any of its
properties, equipment, assets, or businesses; and (c) there is no outstanding
order, writ, injunction, decree, judgment, or award by any court, arbitrator, or
governmental body against or affecting the LEC Entities or any of their
properties, assets, or businesses.  There is no litigation, proceeding,
investigation, claim, complaint, or accusation, formal or informal, or
arbitration pending, or any of the aforesaid threatened, or any contingent
liability which would give rise to any right of indemnification or similar right
on the part of any director or officer of the LEC Entities or any such person’s
heirs, executors, or administrators as against the LEC Entities, except as noted
on Schedule 2.1.8.




2.1.9

Compliance with Laws.  The LEC Entities have at all times been, and presently
is, in full compliance with, and has not received notice of any claimed
violation of, any applicable federal, state, local, foreign, and other laws,
rules, and regulations.  The LEC Entities have filed all returns, reports and
other documents and furnished all information required or requested by any
federal, state, local, or foreign governmental agency and all such returns,
reports, documents, and information are true and complete in all respects.  All
permits, licenses, orders, franchises, and approvals of all federal, state,
local, or foreign governmental or regulatory bodies required of the LEC Entities
for the conduct of their businesses have been obtained, no violations are or
have been recorded in respect of any such permits, licenses, orders, franchises
and approvals, and there is no litigation, proceeding, investigation,
arbitration, claim, complaint or accusation, formal or informal, pending or
threatened, which may revoke, limit, or question the validity, sufficiency or
continuance of any such permit, license, order, franchise or approval.  Such
permits, licenses, orders, franchises and approvals are valid and sufficient for
all activities presently carried on by the LEC Entities.














--------------------------------------------------------------------------------



2.1.10

Guaranties.  The LEC Entities have not guaranteed any dividend, obligation, or
indebtedness of any Person; nor has any Person guaranteed any dividend,
obligation, or indebtedness of the LEC Entities.




2.1.11

Books and Records.  The LEC Entities keeps its books, records, and accounts
(including, without limitation, those kept for financial reporting purposes and
for tax purposes) in accordance with good business practices and in sufficient
detail to reflect the transactions and dispositions of its assets, liabilities,
and equities.  The minute books of the LEC Entities contain records of the LEC
Entities’ shareholder meetings and of action taken by such LEC Entity
shareholders.  The LEC Entities’ shareholder meetings referred to in such minute
books were duly called and held, and the resolutions appearing in such minute
books were duly adopted.  The signatures appearing on all documents contained in
such minute books are the true signatures of the persons purporting to have
signed the same.




2.1.12

Securities Representations.  The LEC Entities and the LEC Shareholders, and each
of them individually, hereby represent and warrant as of the date hereof and as
of the Closing, as follows:




(a)

Purchase for Own Account.  Each of the LEC Shareholders represent that they are
acquiring the GACR Shares solely for their own account and beneficial interest
for investment and not for sale or with a view to distribution of the GACR
Shares or any part thereof, has no present intention of selling (in connection
with a distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.

(b)

Ability to Bear Economic Risk.  Each of the LEC Entities and the LEC
Shareholders acknowledge that an investment in the GACR Shares involves a high
degree of risk, and represents that they are able, without materially impairing
their financial condition, to hold the GACR Shares for an indefinite period of
time and to suffer a complete loss of their investment.

(c)

Access to Information.  The LEC Entities and the LEC Shareholders acknowledge
that they have been furnished with such financial and other information
concerning GACR and LAG, the directors and officers of GACR and LAG, and the
business and proposed business of GACR and LAG as the LEC Entities and the LEC
Shareholders consider necessary in connection with their investment in the GACR
Shares.  As a result, the LEC Entities and the LEC Shareholders are thoroughly
familiar with the proposed business, operations, properties, and financial
condition of GACR and LAG and have discussed with officers of GACR any questions
the LEC Entities and the LEC Shareholders may have had with respect thereto.
 The LEC Entities and the LEC Shareholders understand:




(i)

The risks involved in this investment, including the speculative nature of the
investment;




(ii)

The financial hazards involved in this investment, including the risk of losing
the LEC Entities’ and the LEC Shareholders’ entire investment;




(iii)

The lack of liquidity and restrictions on transfers of the GACR common stock;
and




(iv)

The tax consequences of this investment.




The LEC Entities and the LEC Shareholders have consulted with their own legal,
accounting, tax, investment, and other advisers to the extent they deem
appropriate with











--------------------------------------------------------------------------------

respect to the tax treatment of an investment by the LEC Entities and the LEC
Shareholders in the GACR common stock and the merits and risks of an investment
in the GACR common stock.  Nothing herein shall be deemed to limit, modify or be
construed as a waiver of the indemnity of GACR or the LEC Entities and the LEC
Shareholders set forth in Section 6.2.1 hereof.




(d)

Shares Part of Private Placement.  The LEC Entities and the LEC Shareholders
have been advised that the GACR Shares they are receiving from LAG as the
Purchase Price have not been registered under the Securities Act of 1933, as
amended (the “Act”), or qualified under the securities law of any state, on the
ground, among others, that no distribution or public offering of the GACR Shares
is to be effected and the GACR Shares will be exchanged for the LEC Securities
transferred to the LEC Shareholders by LAG in connection with a transaction that
does not involve any public offering within the meaning of Section 4(2) of the
Act and/or Regulation D as promulgated by the SEC under the Act, and under any
applicable state blue sky authority.  The LEC Entities and the LEC Shareholders
understand that GACR and LAG are relying in part on the LEC Entities’ and the
LEC Shareholders’ representations as set forth herein for purposes of claiming
such exemptions and that the basis for such exemptions may not be present if,
notwithstanding the LEC Entities’ and the LEC Shareholders’ representations, the
LEC Shareholders have in mind merely acquiring the GACR Shares for resale on the
occurrence or nonoccurrence of some predetermined event.  The LEC Entities and
the LEC Shareholders have no such intention.




(e)

The LEC Entities and the LEC Shareholders Not Affiliated with GACR.  The LEC
Entities and the LEC Shareholders, either alone or with their professional
advisers, (i) are unaffiliated with, have no equity interest in, and are not
compensated by, GACR or any affiliate or selling agent of GACR, directly or
indirectly (other than as set forth in Schedule 2.1.11(e)); (ii) have such
knowledge and experience in financial and business matters that they are capable
of evaluating the merits and risks of an investment in the GACR common stock;
and (iii) have the capacity to protect their own interests in connection with
their proposed investment in the GACR common stock.




(f)

Further Limitations on Disposition.  The LEC Entities and the LEC Shareholders
further acknowledge that the GACR Shares are restricted securities under Rule
144 of the Act and, therefore, any certificates reflecting the ownership
interest in the GACR Shares will contain a restrictive legend substantially
similar to the following:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

Without in any way limiting the representations set forth above, the LEC
Entities and the LEC Shareholders further agree not to make any disposition of
all or any portion of the GACR Shares unless and until:

(i)

There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

(ii)

Such LEC Entity or LEC Shareholder shall have obtained the consent of GACR and
notified GACR of the proposed disposition and shall have furnished GACR with a
detailed











--------------------------------------------------------------------------------

statement of the circumstances surrounding the proposed disposition, and if
reasonably requested by GACR, the LEC Entity or LEC Shareholder shall have
furnished GACR with an opinion of counsel, reasonably satisfactory to GACR, that
such disposition will not require registration under the Act or any applicable
state securities laws

Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such LEC Entity or LEC Shareholder to a partner (or retired partner) of such
LEC Entity or LEC Shareholder, or transfers by gift, will, or intestate
succession to any spouse or lineal descendants or ancestors if all transferees
agree in writing to be subject to the terms hereof to the same extent as if they
were an LEC Entity or LEC Shareholder hereunder as long as the consent of GACR
is obtained, which consent shall not be unreasonably withheld.

(g)

No Backup Withholding.  The Social Security Number or taxpayer identification
shown in this Agreement is correct, and LEC Entity or LEC Shareholder is not
subject to backup withholding because (i) LEC Entity or LEC Shareholder has not
been notified that he or she is subject to backup withholding as a result of a
failure to report all interest and dividends or (ii) neither the U.S Internal
Revenue Service nor the U.K Inland Revenue Department has notified LEC Entity or
LEC Shareholder that he or she is no longer subject to backup withholding.




2.1.13 Leases.  The LEC Entities and the LEC Shareholders either own or have
valid and existing leases with all facilities where its offices are located or
where any of the LEC Entities’ equipment or other assets are located.




2.1.14  Proxies.  For any holder of a proxy instrument granting such holder the
right to vote on behalf of a LEC Shareholder is signing this Agreement pursuant
to such proxy, and such proxy holder represents that the proxy instrument is in
full force and effect as of the date of signing this Agreement and at Closing,
and is proper in all respects to grant the signor the authority to sign on
behalf of the LEC Shareholder and bind the LEC Shareholder to all terms of this
Agreement.




2.1.15  LEC Shareholders.  None of the LEC Shareholders are a "U.S. person" as
that term is defined in Rule 902 of Regulation S, and none are acquiring the
securities for the account or benefit of any U.S. person




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF GACR AND LAG




3.1

Representations and Warranties of GACR and LAG.  To induce the LEC Entities and
the LEC Shareholders to enter into this Agreement and to consummate the
transactions contemplated hereby, GACR and LAG represent and warrant, as of the
date hereof and as of the Closing, as follows:




3.1.1

Authority of GACR and LAG.  GACR and LAG have the full right, power and
authority to enter into this Agreement and to carry out and consummate the
transactions contemplated herein.  This Agreement and all of the Exhibits
attached hereto constitute the legal, valid, and binding obligation of GACR and
LAG.




3.1.2

Corporate Existence and Authority of GACR and LAG.  GACR and LAG are
corporations duly organized, validly existing, and in good standing under the
laws of the State of Nevada.  They have all requisite corporate power,
franchises, licenses, permits, and authority to own their properties and assets
and to carry on its business as it has been and is being conducted.  The
corporations are in good standing in each state, nation, or other jurisdiction
in each state, nation, or











--------------------------------------------------------------------------------

other jurisdiction wherein the character of the business transacted by it makes
such qualification necessary.




3.1.3

Capitalization of GACR.  The authorized equity securities of GACR consist of
900,000,000 shares of common stock, par value $0.001 per share, of which
280,755,110 are currently issued and outstanding as of the date hereof, and
100,000,000 shares of preferred stock, par value $0.001 per share, of which
500,000 are currently issued and outstanding as of the date hereof with all
500,000 shares being shares of Series A Convertible Preferred Stock.  Except as
set forth in Schedule 3.1.3, no other shares of capital stock of GACR are issued
and outstanding.  All of the issued and outstanding shares have been duly and
validly issued in accordance and compliance with all applicable laws, rules, and
regulations and are fully paid and nonassessable.  All presently exercisable
voting rights in GACR are vested exclusively in its outstanding shares of
preferred and common stock, each share of GACR common stock is entitled to one
vote on every matter to come before its stockholders,  and each share of Series
A Convertible Preferred Stock has that number of votes equal to the sum derived
from multiplying the number of shares of GACR common stock outstanding (on a
fully diluted basis) as of the date of the vote by .000001, then multiplying by
the number of shares of Series A Preferred Stock held by such holder of  Series
A Convertible Preferred Stock, on all matters on which GACR’s common
stockholders are entitled to vote.  Other than as may be contemplated by this
Agreement, there are no voting trusts or other voting arrangements with respect
to any of GACR’s equity securities.




3.1.4

Subsidiaries.  GACR has three (3)  Subsidiaries: GAC Automotive Services Inc.,
Liberty Automotive Group, Inc. (formerly GAC EV Motors Inc.), and Matter of Time
I Co., each a Nevada corporation. LAG does not have any Subsidiaries




3.1.5

Execution of Agreement.  The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby will not: (a)
violate, conflict with, modify, or cause any default under or acceleration of
(or give any Party any right to declare any default or acceleration upon notice
or passage of time or both), in whole or in part, any charter, article of
incorporation, bylaw, mortgage, lien, deed of trust, indenture, lease,
agreement, instrument, order, injunction, decree, judgment, law, or any other
restriction of any kind to which GACR  or LAG are a party or by which it or any
of its properties are bound; (b) result in the creation of any security
interest, lien, encumbrance, adverse claim, proscription, or restriction on any
property or asset (whether real, personal, mixed, tangible, or intangible),
right, contract, agreement, or business of GACR or LAG; (c) violate any law,
rule, or regulation of any federal or state regulatory agency; or (d) permit any
federal or state regulatory agency to impose any restrictions or limitations of
any nature on GACR and LAG or any of their actions.




3.1.6

Taxes.




3.1.6.1

All taxes, assessments, fees, penalties, interest, and other governmental
charges with respect to GACR and LAG which have become due and payable as of the
date hereof have been paid in full or adequately reserved against by GACR and
LAG, (including without limitation, income, property, sales, use, franchise,
capital stock, excise, added value, employees’ income withholding, social
security, and unemployment taxes), and all interest and penalties thereon with
respect to the periods then ended and for all periods thereto;




3.1.6.2

There are no agreements, waivers, or other arrangements providing for an
extension of time with respect to the assessment of any tax or deficiency
against GACR or LAG, nor are there any actions, suits, proceedings,
investigations, or claims now pending against GACR or LAG, nor are there any
actions, suits, proceedings, investigations, or claims now pending against GACR
or LAG in respect of any tax or assessment, or any matters under discussion with
any federal, state, local, or foreign authority relating to any taxes or
assessments, or any claims for additional taxes or assessments asserted by any
such authority,











--------------------------------------------------------------------------------

and there is no basis for the assertion of any additional taxes or assessments
against GACR; and




3.1.6.3

The consummation of the transactions contemplated by this Agreement will not
result in the imposition of any additional taxes on or assessments against GACR
or LAG.




3.1.7

Disputes and Litigation.  Except as set forth in Schedule 3.1.7, (a) there are
no suits, actions, litigation, proceedings, investigations, claims, complaints,
or accusations pending, threatened against, or affecting GACR or LAG or any of
their properties, assets, or business or to which it is a party, in any court or
before any arbitrator of any kind or before or by any governmental agency
(including, without limitation, any federal, state, local, foreign, or other
governmental department, commission, board, bureau, agency, or instrumentality),
and there is no basis for such suit, action, litigation, proceeding,
investigation, claim, complaint, or accusation; (b) there is no pending or
threatened change in any environmental, zoning, or building laws, regulations,
or ordinances which affect or could affect GACR or LAG or any of its properties,
equipment, assets, or businesses; and (c) there is no outstanding order, writ,
injunction, decree, judgment, or award by any court, arbitrator, or governmental
body against or affecting GACR or LAG or any of their properties, assets, or
businesses.  There is no litigation, proceeding, investigation, claim,
complaint, or accusation, formal or informal, or arbitration pending, or any of
the aforesaid threatened, or any contingent liability which would give rise to
any right of indemnification or similar right on the part of any director or
officer of GACR or LAG or any such person’s heirs, executors, or administrators
as against GACR or LAG, except as noted on Schedule 3.1.7.




3.1.8

Compliance with Laws.  GACR and LAG have at all times been, and presently is, in
full compliance with, and has not received notice of any claimed violation of,
any applicable federal, state, local, foreign, and other laws, rules, and
regulations.  GACR and LAG have filed all returns, reports and other documents
and furnished all information required or requested by any federal, state,
local, or foreign governmental agency and all such returns, reports, documents,
and information are true and complete in all respects.  All permits, licenses,
orders, franchises, and approvals of all federal, state, local, or foreign
governmental or regulatory bodies required of GACR and LAG for the conduct of
their businesses have been obtained, no violations are or have been recorded in
respect of any such permits, licenses, orders, franchises and approvals, and
there is no litigation, proceeding, investigation, arbitration, claim, complaint
or accusation, formal or informal, pending or threatened, which may revoke,
limit, or question the validity, sufficiency or continuance of any such permit,
license, order, franchise or approval.  Such permits, licenses, orders,
franchises and approvals are valid and sufficient for all activities presently
carried on by GACR and LAG.




3.1.9

Guaranties.  GACR and LAG have not guaranteed any dividend, obligation, or
indebtedness of any Person; nor has any Person guaranteed any dividend,
obligation, or indebtedness of GACR or LAG.




3.1.10

Books and Records.  GACR and LAG keep their books, records, and accounts
(including, without limitation, those kept for financial reporting purposes and
for tax purposes) in accordance with good business practices and in sufficient
detail to reflect the transactions and dispositions of its assets, liabilities,
and equities.  The minute books of GACR and LAG contain records of shareholder
meetings and of action taken by such shareholders.  The shareholder meetings
referred to in such minute books were duly called and held, and the resolutions
appearing in such minute books were duly adopted.  The signatures appearing on
all documents contained in such minute books are the true signatures of the
persons purporting to have signed the same.  GACR is listed on the OTC Markets
“Pink Sheets” under the ticker symbol “GACR” and its filings posted on the OTC
Markets website at www.otcmarkets.com are correct in all material respects and
the financial statements contained therein are prepared in accordance with
generally accepted accounting principals (GAAP).














--------------------------------------------------------------------------------



3.1.11

Securities Representations.  LAG hereby represents and warrants as of the date
hereof and as of the Closing, as follows:




(a)

Purchase for Own Account.  LAG represents that it is acquiring the LEC
Securities solely for its own account and beneficial interest for investment and
not for sale or with a view to distribution of the LEC Securities or any part
thereof, has no present intention of selling (in connection with a distribution
or otherwise), granting any participation in, or otherwise distributing the
same, and does not presently have reason to anticipate a change in such
intention.

(b)

Ability to Bear Economic Risk.  LAG acknowledges that an investment in the LEC
Securities involves a high degree of risk, and represents that it is able,
without materially impairing their financial condition, to hold the LEC
Securities for an indefinite period of time and to suffer a complete loss of
their investment.

(c)

Access to Information.  LAG acknowledges that it has been furnished with such
financial and other information concerning the LEC Entities, the directors and
officers of the LEC Entities, and the business and proposed business of the LEC
Entities as LAG considers necessary in connection with their investment in the
LEC Securities.  As a result, LAG is thoroughly familiar with the proposed
business, operations, properties, and financial condition of the LEC Entities
and have discussed with officers of the LEC Entities any questions LAG may have
had with respect thereto.  LAG understands:




(i)

The risks involved in this investment, including the speculative nature of the
investment;




(ii)

The financial hazards involved in this investment, including the risk of losing
LAG’s entire investment;




(iii)

The lack of liquidity and restrictions on transfers of the LEC Securities; and




(iv)

The tax consequences of this investment.




GACR and LAG have consulted with their own legal, accounting, tax, investment,
and other advisers to the extent they deem appropriate with respect to the tax
treatment of an investment by GACR and LAG in the LEC Securities and the merits
and risks of an investment in the LEC Securities.  Nothing herein shall be
deemed to limit, modify or be construed as a waiver of the indemnity of GACR,
LAG or the LEC Shareholders set forth in Section 6.2.1 hereof.














--------------------------------------------------------------------------------



(e)

Further Limitations on Disposition.  LAG further acknowledges that the LEC
Securities are restricted securities under Rule 144 of the Act and, therefore,
any certificates reflecting the ownership interest in the LEC Entities will
contain a restrictive legend substantially similar to the following:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

Without in any way limiting the representations set forth above, LAG further
agrees not to make any disposition of all or any portion of the LEC Securities
unless and until:

(i)

There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

(ii)

LAG shall have obtained the consent of the applicable LEC Entity and notified
the applicable LEC Entity of the proposed disposition and shall have furnished
the applicable LEC Entity with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
applicable LEC Entity, LAG shall have furnished the LEC Entities with an opinion
of counsel, reasonably satisfactory to the applicable LEC Entity, that such
disposition will not require registration under the Act or any applicable state
securities laws

(g)

No Backup Withholding.  The Social Security Number or taxpayer identification
shown in this Agreement is correct, and LAG is not subject to backup withholding
because (i) LAG has not been notified that he or she is subject to backup
withholding as a result of a failure to report all interest and dividends or
(ii) the Internal Revenue Service has notified LAG that he or she is no longer
subject to backup withholding.




3.1.12

Leases.  GACR and LAG either own or have valid and existing leases with all
facilities where its offices are located or where any of GACR’s or LAG’s
equipment or other assets are located.




3.1.13

DTC-Eligibility.  GACR has approval from The Depository Trust Company to
transfer its shares between brokers electronically and is “DTC-Eligible.”




ARTICLE 4

CLOSING AND DELIVERY OF DOCUMENTS




4.1

Closing.  The Closing (the “Closing”) shall take place remotely at the offices
of The Lebrecht Group, APLC, 9900 Research Drive, Irvine, CA 92618, within ten
(10) business days after the signing of this Agreement by all Parties, or at
such other date as agreed upon by the Parties.




4.2

Deliveries by GACR and LAG.  At the Closing:




4.2.1

GACR and LAG shall deliver to the LEC Entities and/or the LEC Shareholders, as
appropriate:














--------------------------------------------------------------------------------



(a)

written confirmation of the approval of this Agreement and the herein described
transactions by GACR’s and LAG’s Board of Directors;




(b)

written confirmation of the approval of this Agreement and the herein described
transactions by at least a majority of GACR’s Series A Preferred Stock;




(c)

the Purchase Price;




(d)

written confirmation of the approval of this Agreement, the appointment of the
new directors, the Employment Agreements and the issuance of the Series A
Preferred Stock, and the herein described transactions by GACR’s Board of
Directors; and




(e)

an officer’s certificate, executed by the President of GACR, in the form
attached hereto as Exhibit C.




4.3

Delivery by the LEC Entities.  At the Closing, or as otherwise set forth below:




4.3.1

The LEC Entities shall deliver to LAG:




(a)

written confirmation of the approval of this Agreement and the herein described
transactions by the LEC Entities’ Board of Directors; and




(b)

Financial statements of LEC and LEC2 for the years ended December 31, 2011 and
2010, prepared in accordance with generally acceptable accounting principles
(GAAP), that accurately reflect the operations of LEC and LEC2 for the periods
presented.




4.4

Delivery by the LEC Shareholders.  At the Closing, or as otherwise set forth
below:




4.4.1

The LEC Shareholders shall deliver to LAG:




(a)

the LEC Securities; and




(b)

stock powers or other required evidence of transfer of the LEC Securities to
LAG.




ARTICLE 5

CONDITIONS, TERMINATION, AMENDMENT, AND WAIVER




5.1

Conditions Precedent.  This Agreement, and the transactions contemplated hereby,
shall be subject to the following conditions precedent:




5.1.1

The obligation of LAG to transfer the GACR Shares, and for GACR to issue the
Series A Preferred Stock and to satisfy its other obligations hereunder shall be
subject to the fulfillment (or waiver by GACR and/or LAG), at or prior to the
Closing, of the following conditions, which the LEC Entities and the LEC
Shareholders agree to use their best efforts to cause to be fulfilled:




(a)

Representations, Performance.  If the Closing Date is not the date hereof, the
representations and warranties contained in Section 2 hereof shall be true at
and as of the date hereof and shall be repeated and shall be true at and as of
the Closing Date with the same effect as though made at and as of the Closing
Date, except as affected by the transactions contemplated hereby; the LEC
Entities and the LEC Shareholders shall have duly performed and complied with
all agreements and conditions required by this Agreement











--------------------------------------------------------------------------------

to be performed or complied with by it prior to or on the Closing Date.




(b)

Consents.  Any required consent to the transactions contemplated by this
Agreement shall have been obtained or waived.




(c)

Litigation.  No suit, action, arbitration, or other proceeding or investigation
shall be threatened or pending before any court or governmental agency in which
it is sought to restrain or prohibit or to obtain material damages or other
material relief in connection with this Agreement or the consummation of the
transactions contemplated hereby or which is likely to affect materially the
value of the LEC Entities, other than as set forth in Schedule 2.1.7.




(d)

Proceedings and Documentation.  All proceedings of the LEC Entities in
connection with the transactions contemplated by this Agreement, and all
documents and instruments incident to such proceedings, shall be satisfactory in
form and substance to GACR and LAG and their counsel, and their counsel shall
have received all such receipts, documents, and instruments, or copies thereof,
certified if requested, to which GACR and LAG are entitled and as may be
reasonably requested.




(e)

Property Loss.  No portion of the LEC Entities’ assets shall have been destroyed
or damaged or taken by condemnation under circumstances where the loss thereof
will not be substantially reimbursed to LAG through the proceeds of applicable
insurance or condemnation award.




(f)

Consents and Approvals.  All material licenses, permits, consents, approvals,
authorizations, qualifications, and orders of governmental or regulatory bodies
which are (1) necessary to enable GACR to fully operate the business of the LEC
Entities as contemplated from and after the Closing shall have been obtained and
be in full force and effect, or (2) necessary for the consummation of the
transactions contemplated hereby, shall have been obtained.  Any notices to or
consents of any party to any agreement or commitment constituting part of the
transactions contemplated hereby, or otherwise required to consummate any such
transactions, shall have been delivered or obtained.




(g)

LEC Financial Statements.  The LEC Financial Statements shall have been
delivered to GACR and LAG.




5.1.2

The obligation of the LEC Entities and the LEC Shareholders to deliver the LEC
Securities and to satisfy their other obligations hereunder shall be subject to
the fulfillment (or waiver by LEC Entities and the LEC Shareholders), at or
prior to the Closing, of the following conditions, which GACR and LAG agree to
use their best efforts to cause to be fulfilled:




(a)

Representations, Performance.  If the Closing Date is not the date hereof, the
representations and warranties contained in Section 3.1 hereof shall be true at
and as of the date hereof and shall be repeated and shall be true at and as of
the Closing Date with the same effect as though made at and as of the Closing
Date, except as affected by the transactions contemplated hereby; GACR and LAG
shall have duly performed and complied with all agreements and conditions
required by this Agreement to be performed or complied with by it prior to or on
the Closing Date.




(b)

Proceedings and Documentation.  All corporate and other proceedings of GACR and
LAG in connection with the transactions contemplated by this Agreement, and all
documents and instruments incident to such corporate proceedings, shall be
satisfactory in form and substance to the LEC Entities and the LEC Shareholders,
and their counsel, and they have received all such receipts, documents, and
instruments, or copies thereof, certified if requested, to which the LEC
Entities is entitled and as may be reasonably requested.











--------------------------------------------------------------------------------




5.2

Termination.  Notwithstanding anything to the contrary contained in this
Agreement, this Agreement may be terminated and the transactions contemplated
hereby may be abandoned prior to the Closing Date only by the mutual consent of
all of the Parties.




5.3

Waiver and Amendment.  Any term, provision, covenant, representation, warranty,
or condition of this Agreement may be waived, but only by a written instrument
signed by the Party entitled to the benefits thereof.  The failure or delay of
any Party at any time or times to require performance of any provision hereof or
to exercise its rights with respect to any provision hereof shall in no manner
operate as a waiver of or affect such Party’s right at a later time to enforce
the same.  No waiver by any Party of any condition, or of the breach of any
term, provision, covenant, representation, or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or waiver of any
other condition or of the breach of any other term, provision, covenant,
representation, or warranty.  No modification or amendment of this Agreement
shall be valid and binding unless it be in writing and signed by all Parties
hereto.




ARTICLE 6

COVENANTS, INDEMNIFICATION




6.1

To consummate the transactions contemplated hereby, and without limiting any
covenant, agreement, representation or warranty made, the LEC Entities and the
LEC Shareholders covenant and agree as follows:




6.1.1  

Notices and Approvals.  The LEC Entities and the LEC Shareholders agree: (a) to
give all notices to third parties which may be necessary or deemed desirable by
GACR and LAG in connection with this Agreement and the consummation of the
transactions contemplated hereby; (b) to use their best efforts to obtain all
federal and state governmental regulatory agency approvals, consents, permit,
authorizations, and orders necessary or deemed desirable by GACR and LAG in
connection with this Agreement and the consummation of the transaction
contemplated hereby; and (c) to use their best efforts to obtain all consents
and authorizations of any other third parties necessary or deemed desirable by
GACR and LAG in connection with this Agreement and the consummation of the
transactions contemplated hereby.




6.1.2  

Information for GACR’s and LAG’s Statements and Applications.  The LEC Entities
and the LEC Shareholders and their employees, accountants, and attorneys shall
cooperate fully with GACR and LAG in the preparation of any statements or
applications made by GACR and LAG to any federal or state governmental
regulatory agency in connection with this Agreement and the transactions
contemplated hereby and to furnish GACR and LAG with all information concerning
the LEC Entities and the LEC Shareholders necessary or deemed desirable by GACR
and LAG for inclusion in such statements and applications, including, without
limitation, all requisite financial statements and schedules.




6.1.3

Access to Information.  GACR and LAG, together with its appropriate attorneys,
agents, and representatives, shall be permitted to make a full and complete
investigation of the LEC Entities and the LEC Shareholders and have full access
to all of the books and records of the LEC Entities during reasonable business
hours.  Notwithstanding the foregoing, such parties shall treat all such
information as confidential and shall not disclose such information without the
prior consent of the other.




6.2

To induce the LEC Entities and the LEC Shareholders to enter into this Agreement
and to consummate the transactions contemplated hereby, and without limiting any
covenant, agreement, representation, or warranty made, GACR and LAG covenant and
agree as follows:




6.2.1

Access to Information.  The LEC Entities and the LEC Shareholders, together with
their appropriate attorneys, agents, and representatives, shall be permitted to
make a full and complete











--------------------------------------------------------------------------------

investigation of GACR and LAG and have full access to all of the books and
records of GACR and LAG during reasonable business hours.  Notwithstanding the
foregoing, such parties shall treat all such information as confidential and
shall not disclose such information without the prior consent of the other.




6.3

Indemnification.




6.3.1

Indemnity of the LEC Entities and the LEC Shareholders.  GACR and LAG agree to
indemnify, defend, and hold the LEC Entities and the LEC Shareholders harmless
from and against any and all Losses (as hereinafter defined) arising out of or
resulting from the breach by GACR or LAG of any representation, warranty,
covenant, or agreement of GACR or LAG contained in this Agreement or the
schedules and exhibits hereto.  For purposes of Section 6.3, the term “Losses”
shall mean all damages, costs, and expenses (including reasonable attorneys’
fees) of every kind, nature, or description, it being the intent of the Parties
that the amount of any such Loss shall be the amount necessary to restore the
indemnified party to the position it would have been in (economically or
otherwise), including any costs or expenses incident to such restoration, had
the breach, event, occurrence, or condition occasioning such Loss never
occurred.  Notwithstanding the foregoing provisions of this section, no claim
for indemnification shall be made by the LEC Entities and the LEC Shareholders
under this Section unless and until the aggregate amount of all Losses of the
LEC Entities and the LEC Shareholders in respect thereof shall exceed $5,000.




6.3.2

Indemnity of GACR and LAG.  The LEC Entities and the LEC Shareholders, and each
of them, hereby agrees to indemnify, defend, and hold GACR and LAG harmless from
and against any and all Losses arising out of or resulting from the breach by
the LEC Entities and the LEC Shareholders of any representation, warranty,
agreement, or covenant contained in this Agreement or the exhibits and schedules
hereto, including, without limitation, the failure to disclose any liabilities
or material contracts or agreements pursuant to Section 2.1.10.  GACR and LAG
shall have the right to offset any Losses incurred and actually paid pursuant to
this Section 6.3.2 against any amounts due from GACR and LAG to the LEC Entities
and the LEC Shareholders, however, any offset shall not act as GACR’s or LAG’s
sole remedy.  Notwithstanding the foregoing provisions of this Section, no claim
for indemnification shall be made by GACR or LAG under this Section unless and
until the aggregate amount of all Losses of GACR or LAG in respect thereof shall
exceed $5,000.




6.3.3

Indemnification Procedure.




(a)

An indemnified party shall notify the indemnifying party of any claim of such
indemnified party for indemnification under this Agreement within thirty days of
the date on which such indemnified party or an executive officer or
representative of such indemnified party first becomes aware of the existence of
such claim.  Such notice shall specify the nature of such claim in reasonable
detail and the indemnifying party shall be given reasonable access to any
documents or properties within the control of the indemnified party as may be
useful in the investigation of the basis for such claim.  The failure to so
notify the indemnifying party within such thirty-day period shall not constitute
a waiver of such claim but an indemnified party shall not be entitled to receive
any indemnification with respect to any additional loss that occurred as a
result of the failure of such person to give such notice.




In the event any indemnified party is entitled to indemnification hereunder
based upon a claim asserted by a third party (including a claim arising from an
assertion or potential assertion of a claim for Taxes), the indemnifying party
shall be given prompt notice thereof, in reasonable detail.  The failure to so
notify the indemnifying party shall not constitute a waiver of such claim but an
indemnified party shall not be entitled to receive any indemnification with
respect to any Loss that occurred as a result of the failure of such person to
give such notice.  The indemnifying party shall have the right (without
prejudice to the right of any indemnified party to participate at its expense
through counsel of its own











--------------------------------------------------------------------------------

choosing) to defend or prosecute such claim at its expense and through counsel
of its own choosing if it gives written notice of its intention to do so not
later than twenty days following notice thereof by the indemnifying party or
such shorter time period as required so that the interests of the indemnified
party would not be materially prejudiced as a result of its failure to have
received such notice; provided, however, that if the defendants in any action
shall include both an indemnifying party and an indemnified party and the
indemnified party shall have reasonably concluded that counsel selected by the
indemnifying party has a conflict of interest because of the availability of
different or additional defenses to the indemnified party, the indemnified party
shall have the right to select separate counsel to participate in the defense of
such action on its behalf, at the expense of the indemnifying party.  If the
indemnifying party does not so choose to defend or prosecute any such claim
asserted by a third party for which any indemnified party would be entitled to
indemnification hereunder, then the indemnified party shall be entitled to
recover from the indemnifying party, on a monthly basis, all of its attorneys’
reasonable fees and other costs and expenses of litigation of any nature
whatsoever incurred in the defense of such claim.  Notwithstanding the
assumption of the defense of any claim by an indemnifying party pursuant to this
paragraph, the indemnified party shall have the right to approve the terms of
any settlement of a claim (which approval shall not be unreasonably withheld).




(b)

The indemnifying party and the indemnified party shall cooperate in furnishing
evidence and testimony and in any other manner which the other may reasonably
request, and shall in all other respects have an obligation of good faith
dealing, one to the other, so as not to unrea­sonably expose the other to an
undue risk of loss.  The indemnified party shall be entitled to reimbursement
for out-of-pocket expenses reasonably incurred by it in connec­tion with such
cooperation.  Except for fees and expenses for which indemnification is provided
pursuant to Section 6.3, as the case may be, and as provided in the preceding
sentence, each party shall bear its own fees and expenses incurred pursuant to
this paragraph (b).




ARTICLE 7

MISCELLANEOUS




7.1

Expenses.  Except as otherwise specifically provided for herein or otherwise,
whether or not the transactions contemplated hereby are consummated, each of the
Parties hereto shall bear the cost of all fees and expenses relating to or
arising from its compliance with the various provisions of this Agreement and
such Party’s covenants to be performed hereunder, and except as otherwise
specifically provided for herein, each of the Parties hereto agrees to pay all
of its own expenses (including, without limitation, attorneys and accountants’
fees and printing expenses for all services performed at the specific direction
of that Party) incurred in connection with this Agreement, the transactions
contemplated hereby, the negotiations leading to the same, and the preparations
made for carrying the same into effect.




7.2

Notices.  Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the Parties hereto to be desirable,
to be given to any other Party hereto shall be in writing and shall be delivered
by email, facsimile or overnight courier to the following addresses:







To GACR, LAG and/or LAC Auto:




Green Automotive Company

23 Corproate Plaza, Suite 150

Newport Beach, CA 92660 USA

Attn. Fred Luke, President

E-mail: fgl2cllc@aol.com

Fax:  + 310.669.2000














--------------------------------------------------------------------------------

with a copy to:




The Lebrecht Group, APLC

9900 Research Drive

Irvine, CA  92618

Facsimile No.: (949) 635-1244

Attn:  Craig V. Butler, Esq.

E-mail:  cbutler@thelebrechtgroup.com




To the LEC Entities:




Liberty Electric Cars Ltd.

Magdalen Centre

Robert Robinson Avenue

The Oxford Science Park

OXFORD, OX4 4GA

Attn. Ian Hobday, Managing Director

E-mail: ian@libertye-cars.com

Fax:  [_____________________]




LEC2 Limited

Magdalen Centre

Robert Robinson Avenue

The Oxford Science Park

OXFORD, OX4 4GA

Attn:  Ian Hobday, Managing Director

E-mail: ian@libertye-cars.com

Fax:  [_____________________]




To the LEC Shareholders:




To the address indicated on Exhibit A.




The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  Notice shall be conclusively deemed given at the time
of delivery if made during normal business hours, otherwise notice shall be
deemed given on the next business day.




7.3

Entire Agreement.  This Agreement, together with the schedules and exhibits
hereto, sets forth the entire agreement and understanding of the Parties hereto
with respect to the transactions contemplated hereby, and supersedes all prior
agreements, arrangements and understandings related to the subject matter
hereof.  No understanding, promise, inducement, statement of intention,
representation, warranty, covenant, or condition, written or oral, express or
implied, whether by statute or otherwise, has been made by any Party hereto
which is not embodied in this Agreement or exhibits hereto or the written
statements, certificates, or other documents delivered pursuant hereto or in
connection with the transactions contemplated hereby, and no Party hereto shall
be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant, or condition not so set forth.




7.4

Survival of Representations.  All statements of fact (including financial
statements) contained in the schedules, the exhibits, the certificates, or any
other instrument delivered by or on behalf of the Parties hereto, or in
connection with the transactions contemplated hereby, shall be deemed
representations and warranties by the respective Party hereunder.  All
representations, warranties, agreements, and covenants hereunder shall survive
the Closing and remain effective regardless of any investigation or audit at any
time made by or on behalf of the Parties or of any information a Party may have
in respect thereto. Consummation of the transactions contemplated hereby shall
not be deemed or construed to be a waiver of any right or remedy











--------------------------------------------------------------------------------

possessed by any Party hereto, notwithstanding that such Party knew or should
have known at the time of Closing that such right or remedy existed.




7.5

Incorporated by Reference.  All documents (including, without limitation, all
financial statements) delivered as part hereof or incident hereto are
incorporated as a part of this Agreement by reference.




7.6

Remedies Cumulative.  No remedy herein conferred upon any Party is intended to
be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.




7.7

Execution of Additional Documents.  Each Party hereto shall make, execute,
acknowledge, and deliver such other instruments and documents, and take all such
other actions as may be reasonably required in order to effectuate the purposes
of this Agreement and to consummate the transactions contemplated hereby.




7.8

Finders and Related Fees.  Each of the Parties hereto is responsible for, and
shall indemnify the other against, any claim by any third party to a fee,
commission, bonus, or other remuneration arising by reason of any services
alleged to have been rendered to or  at the instance of said Party to this
Agreement with respect to this Agreement or to any of the transactions
contemplated hereby.




7.9

Governing Law.  This Agreement has been negotiated and executed in the State of
California and shall be construed and enforced in accordance with the laws of
such state.




7.10

Forum.  Each of the Parties hereto agrees that any action or suit which may be
brought by any Party hereto against any other Party hereto in connection with
this Agreement or the transactions contemplated hereby may be brought only in a
federal or state court in Orange County, California.




7.11

Attorneys Fees.  Except as otherwise provided herein, if a dispute should arise
between the Parties including, but not limited to, arbitration, the prevailing
Party shall be reimbursed by the nonprevailing Party for all reasonable expenses
incurred in resolving such dispute, including reasonable attorneys fees
exclusive of such amount of attorneys fees as shall be a premium for result or
for risk of loss under a contingency fee arrangement.




7.12

Binding Effect and Assignment.  This Agreement shall inure to the benefit of and
be binding upon the Parties hereto and their respective heirs, executors,
administrators, legal representatives, and assigns.




7.13

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.




[remainder of page intentionally left blank; signature page to follow]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.




“GACR”

“LEC”

 

 

Green Automotive Company

Liberty Electric Cars Ltd.,

a Nevada corporation

a England and Wales limited company

 

 

 

 

____________________________________

____________________________________

By:      Fred Luke

By:      Ian Hobday

Its:      President

Its:      Managing Director

 

 

 

 

 

 

“LAG”

“LEC2”

 

 

Liberty Automotive Group, Inc.

LEC2 Limited

a Nevada corporation

an England and Wales limited company

 

 

 

 

____________________________________

____________________________________

By:      Fred Luke

By:      Ian Hobday

Its:      President

Its:      Managing Director

 

 

 

 

“GAC Auto”

“LEC Shareholders”

 

 

 

 

GAC Automotive Services, Inc.

 

a Nevada corporation

____________________________________

 

Ian Hobday

 

 

____________________________________

 

By:      Fred Luke

 

Its:      President

____________________________________

 

Darren West











--------------------------------------------------------------------------------




 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 














--------------------------------------------------------------------------------




 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

















--------------------------------------------------------------------------------




 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

















--------------------------------------------------------------------------------




 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 














--------------------------------------------------------------------------------




 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

















--------------------------------------------------------------------------------




 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

















--------------------------------------------------------------------------------




 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

















--------------------------------------------------------------------------------




 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Name of Shareholder

 

Name of Shareholder

 

 

 

 

 

 

 

 

 

By: Ian Hobday, Managing Director

 

By: Ian Hobday, Managing Director

Liberty Electric Cars Limited

 

Liberty Electric Cars Limited

Attorney-in-Fact

 

Attorney-in-Fact

 

 

 

















--------------------------------------------------------------------------------

Schedule 2.1.8




LEC Entities Litigation




















--------------------------------------------------------------------------------




Schedule 2.1.11(e))




Affiliate Disclosures







None.














--------------------------------------------------------------------------------

Schedule 3.1.3




Capitalization of GACR










Common Stock Issued and Outstanding: Two Hundred Eighty Million Seven Hundred
Fifty-Five thousand One Hundred and Ten  (280,755,110)




Series A Convertible Preferred Stock Issued and Outstanding:  Five Hundred
Thousand (500,000)




Series B Convertible Preferred Stock Issued and Outstanding: Ten Million
(10,000,000) shares, held in the name of GAC Automotive Services Inc., a
wholly-owned  subsidiary of GACR














--------------------------------------------------------------------------------

Schedule 3.1.7




GACR Litigation

















--------------------------------------------------------------------------------

Exhibit A




LEC Shareholders




Name

 

No. of LEC Entity

Common Shares

to be

Exchanged

 

No. of GACR

Common Stock to

be Received

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

















--------------------------------------------------------------------------------

Exhibit B




GACR Series B Preferred Stock Certificate of Designation























--------------------------------------------------------------------------------

Exhibit C




GACR Secretary’s Certificate


























--------------------------------------------------------------------------------

Exhibit D




Certificate of Designation for GACR Series A Convertible Preferred Stock









